Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s election of Group I (claims 14-28, 34, 35 and 39) and species election of claims 17, 19 and 20  in the reply filed on 04 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 43 and 55-62 are cancelled.
Therefore, instant claims 16, 18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2022.
	
	Claims 14, 15, 17, 19, 20, 22-28, 34, 35 and 39 are pending and under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted in the restriction requirement mailed 06 December 2021, claims 34 and 35 are amended such that they do not recite the claim from which they currently depend, due to a typographical error. Therefore, claims 34 and 35 are considered indefinite as it is not clear from which claim each of these claims depends.
For the purposes of restriction practice, claims 34 and 35 were interpreted to depend from claims 14 and 27.
However, claims 34 and 35 also each recite the limitation " wherein the oligonucleotide further comprises…" in the first line of the claim.  There is insufficient antecedent basis for this limitation in each of these claims because none of the preceding claims, from which claims 34 and 35 may depend, recite an oligonucleotide.
 Therefore, as the metes and bounds of claims 34 and 35 are not clear, these claims are considered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Frisen et al.
Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Frisen et al. (US 20140066318; published 04 March 2014).
Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).
 Furthermore, Frisen et al. teach methods comprising contacting tissue samples with spatially separated collections of probes, i.e. in an array format, wherein the collections of probes are spotted at discrete locations on a support, with the guidance of a multi-spaced  
Furthermore, Frisen et al. teach microarrays of capture probes wherein the probes are linked to beads are known in the art (e.g. para 0070, pg. 5).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the other probe molecules immobilized at the same feature, but the nucleotide sequence of the probes at each feature is different, distinct or distinguishable from the probes immobilized at every other feature as in para 0097,pg. 8). 
Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).
 Frisen et al. further teach their methods comprise contacting a tissue sample with the collection of probes such that the position of a capture probe on an array may be correlated with a position in the tissue sample and allowing hybridization; generating a DNA product from 
Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4; spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; para 0143, pg. 12-13).
Therefore, Frisen et al. teach the limitations: A method comprising: adding, to each of a plurality of different microsamples from a biological specimen(i.e. a plurality of discrete locations on the whole specimen), a marker comprising spatial information that encodes the original spatial position of the microsample within the biological specimen as recited in claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Frisen et al. and Armani et al.  
Claims 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US 20140066318; published 04 March 2014) in view of Armani et al. ("2D-PCR: a method of mapping DNA in tissue sections." Lab on a Chip 9.24 (2009): 3526-3534.).
Frisen et al. disclose methods for determining the spatial distribution of target nucleic acids in a tissue sample (e.g. methods for detecting and/or analyzing RNA, e.g. RNA transcripts or genomic DNA, so as to obtain spatial information about the localisation, distribution or expression of genes, or indeed about the localisation or distribution of any genomic variation (not necessarily in a gene) in a tissue sample as in para 0001, pg. 1).

Furthermore, Frisen et al. teach an embodiment of microarrays of capture probes wherein the probes are linked to beads are known in the art (e.g. para 0070, pg. 5).
 Frisen et al. disclose their methods comprise providing a collection of different oligonucleotide probes, wherein each probe comprise a positional domain, i.e. positional tag,  and a capture domain (e.g. para 0088,pg. 7; positional tag as in para 0095,pg. 7; the nucleotide sequence of any one probe molecule immobilized at a particular feature is the same as the other probe molecules immobilized at the same feature, but the nucleotide sequence of the probes at each feature is different, distinct or distinguishable from the probes immobilized at every other feature as in para 0097,pg. 8). 
Frisen et al. teach the positional tag comprises an identification tag that is unique to the position(e.g. By virtue of the positional domain a capture probe … may be correlated to a position in the tissue sample, for example it may be correlated to a cell in the sample. Thus, the positional domain of the capture domain may be seen as a nucleic acid tag (identification tag) as in para 0098, pg. 8).
Furthermore, Frisen et al. teach capture probes hybridize to target nucleic acids and function as a primer to copy the hybridized target by primer extension or may be ligated to the hybridized target (e.g. para 0149-0154, pg. 13-14; para 0284,pg. 22).

Frisen et al. teach determining spatial information on a sample based on the discrete location on their array (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4).
Frisen et al. teach their methods comprise generating results from nucleic acid analysis and imaging tissue sample, wherein the resulting data provides spatial information of the target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; para 0143, pg. 12-13).
Furthermore, Frisen et al. disclose their method allows quantification of the spatial expression of genes in a tissue sample, wherein the transcripts are in different concentrations within the tissue sample (e.g. The global gene expression information obtainable from the methods of the invention also allows co-expression information and quantitative estimates of 
Frisen et al. teach their methods facilitate comparative analysis of normal and tumor tissues (e.g. para 0252, pg. 21; para 0301, pg. 23). Frisen et al. also teach analysis of RNA and DNA in their samples (e.g. para 0022, pg. 3; para 0061-0062, pg. 4).
Regarding providing a plurality of different microsamples from a biological specimen as required by claim 14:
Prior to the effective filing date of the claimed invention, Armani et al. teach a method of nucleic acid analysis comprising providing discrete portions of a tissue section sample comprising placing a tissue section on top of a multiwell array, wherein each well comprises agarose gel. The tissue section is pressed into the multiwell array, such that each well receives a discrete portion of the tissue section. After dehydration of the array of wells comprising tissue and agarose gel, lysis reagents are added to each well, the array is sealed and allowed to incubate for the tissue lysis process to extract DNA.  After an additional dehydration to remove excess water, PCR reagents are added to each individual well and the array is subjected to thermocycling conditions to allow PCR amplification of target nucleic acids in each well (e.g. Entire Armani et al. reference and especially DNA mapping technology section, pg. 3527; Fig. 2, pg. 3527).
Therefore, as both Frisen et al. and Armani et al. teach analysis of spatial distribution of nucleic acid targets comprising contacting discrete samples of a tissue specimen with PCR reagents, it would be have been prima facie obvious to a person of ordinary skill in the art 
Therefore, the combined teachings of Frisen et al.  and Armani et al. render obvious the limitations: A method comprising: adding, to each of a plurality of different microsamples from a biological specimen, a marker comprising spatial information that encodes the original spatial position of the microsample within the biological specimen as recited in claim 14.
Furthermore, as Armani et al. teach dissociating portions of tissue, each portion comprising a plurality of cells,  prior to application of nucleic acid reagents, the combined teachings of Frisen et al.  and Armani et al. render obvious claims 15, 17 and 19.
Frisen et al. Armani et al. and Doyle et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. and Armani et al.,  as applied to claims 14,15,17 and 19 above, and further in view of Doyle et al. (US20110196663).
The combined teachings of Frisen et al. and Armani et al.as applied above are incorporated in this rejection.
 The combined teachings of Frisen et al. and Armani et al. render obvious a method comprising providing a plurality of different microsamples from a biological specimen  and 
 However, the combined teachings of Frisen et al. and Armani et al. do not expressly teach claim 20.
Prior to the effective filing date of the claimed invention, Doyle et al. teach spatial analysis of biological samples comprising tissue rasterization is known in the art, wherein serial tissue sections are dissociated by incision of a tissue specimen in a grid pattern ( e.g. The same tissue specimen is physically sampled in a regular raster array, so that tissue samples are taken in a regular multidimensional matrix pattern across each of the dimensions of the tissue specimen. Each sample is isolated and coded so that it can be later correlated to the specific multidimensional raster array coordinates, thereby providing a correlation with the sample's original pre-sampling morphological location in the tissue specimen as in para 0027,pg. 3; para 033-0034,pg. 3).
Therefore, as Armani et al. and Doyle et al. both  teach dissociation of tissue samples for spatial analysis, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Frisen et al. and Armani et al. comprising dissociating discrete sections of the same tissue specimen and contacting with targeting probes comprising positional tags and to include dissociating tissue samples in a raster pattern as taught by Doyle et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no 
 Therefore, the combined teachings of Frisen et al, Armani et al. and Doyle et al. render obvious claim 20.
Frisen et al. Armani et al. and Rajagopalan et al.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. and Armani et al.,  as applied to claims 14,15,17 and 19 above, and further in view of Rajagopalan et al. (US20130109024).
The combined teachings of Frisen et al. and Armani et al.as applied above are incorporated in this rejection.
 The combined teachings of Frisen et al. and Armani et al. render obvious a method comprising providing a plurality of different microsamples from a biological specimen  and contacting with markers comprising spatial information that encodes the original spatial position of the microsample within the biological specimen, wherein the markers are added after dissociating the microsamples from the biological specimen.
 However, the combined teachings of Frisen et al. and Armani et al. do not expressly teach claims 22 and 23.
Prior to the effective filing date of the claimed invention, Rajagopalan et al. teach spatial analysis of biological samples (e.g. Abstract) comprising transfer of tissue sample to a membrane under vacuum pressure  is known in the art, wherein  the tissue specimen is sliced to yield multiple layers for analysis ( e.g. para 0036,pg. 3; para 0040-0042,pg. 4; para 0116-0117,pg. 7).

 Therefore, the combined teachings of Frisen et al, Armani et al. and Rajagopalan et al. render obvious claims 22 and 23.
Frisen et al. Armani et al. and Achim et al.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. and Armani et al.,  as applied to claims 14,15,17 and 19 above, and further in view of Achim et al. ("High-throughput spatial mapping of single-cell RNA-seq data to tissue of origin." Nature biotechnology 33.5 (2015): 503-509.; published 13 March 2015).
The combined teachings of Frisen et al. and Armani et al.as applied above are incorporated in this rejection.
 The combined teachings of Frisen et al. and Armani et al. render obvious a method comprising providing a plurality of different microsamples from a biological specimen  and contacting with markers comprising spatial information that encodes the original spatial 
 However, the combined teachings of Frisen et al. and Armani et al. do not expressly teach claims 24 and 25.
Prior to the effective filing date of the claimed invention, Achim et al. teach spatial analysis of biological samples comprising collecting cell samples and subjecting them to fluidic methods of analysis, while maintaining spatial information on each individual sample(e.g. Abstract, pg. 503; Fuig.2, pg. 504; Online Methods, pg. 8 and 9 of 9 pages).
Therefore, as Armani et al. and Achim et al. both teach dissociation of tissue samples for spatial analysis, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Frisen et al. and Armani et al. comprising dissociating discrete sections of the same tissue specimen and contacting with targeting probes comprising positional tags and to include moving these samples through a fluidic system as taught by Achim et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of analyzing a plurality of nucleic acids in a tissue sample.
 Therefore, the combined teachings of Frisen et al, Armani et al. and Achim et al. render obvious claims 24 and 25.



Frisen et al. Armani et al., Achim et al. and Hindson et al.
Claims 26-28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al., Armani et al. and Achim et al.,  as applied to claims 24 and 25 above, and further in view of Hindson et al. (US20140228255).
The combined teachings of Frisen et al., Armani et al. and Achim et al. as applied above are incorporated in this rejection.
 The combined teachings of Frisen et al., Armani et al. and Achim et al. render obvious a method comprising providing a plurality of different microsamples from a biological specimen  and contacting with markers comprising spatial information that encodes the original spatial position of the microsample within the biological specimen, wherein the markers are added after dissociating the microsamples from the biological specimen and wherein samples are spatially distributed in a fluidic system. 
 However, the combined teachings of Frisen et al., Armani et al. and Achim et al. do not expressly teach claims 26-28 and 39.
Prior to the effective filing date of the claimed invention, Hindson et al. teach nucleic acid analysis from tissue sections partitioned into droplets using microfluidic methods ( e.g. samples in droplets as in para 0106-0107, pg. 7; para 0109,pg. 8; samples and beads in droplets as in para 0139 -0141,pg. 12; tissue sample as in para 0160,pg. 14; para 0212-0213; para 0215-0216,pg. 19; microfluidic systems as in para 0139,pg. 12; para 0214,pg. 19).
 Furthermore, Hindson et al. teach providing  droplets comprising target sample and magnetic beads in a fluidic system is known in the art(e.g. Example 11, pg. 25; Fig. 17). 

 Therefore, the combined teachings of Frisen et al, Armani et al., Achim et al.  and Hindson et al. render obvious claims 26-28.
Regarding claim 39: 
 As noted above, Frisen et al. teach methods comprising determining spatial information of a target of interest in the tissue sample by using the positional tag and its correlation to a position in the tissue sample (e.g. the spatial information (e.g. spatial localisation) may be derived from the position of the tissue sample on the array, coupled with the sequencing information as in para 0044, pg. 3-4; spatial information may conveniently be obtained by correlating the sequence analysis data to an image of the tissue sample …the method also includes a step of … correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) as in para 0044-0045, pg. 3-4; para 0143, pg. 12-13).
claim 39.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639